Case 1:20-mc-22829-UNA Document 37 Entered on FLSD Docket 10/20/2020 Page 1 of 4




               IN THE UNITED STATES DISTRICT COURT FOR THE
                         SOUTHERN DISTRICT OF FLORIDA

                                CASE NO: 20-MC-22829

  IN THE MATTER OF THE EXTRADITION OF
  CESAR HORACIO DUARTE JACQUEZ
                                                   /


                 RESPONDENT’S MOTION TO CONTINUE
          FINAL EXTRADITION HEARING AND RESET DEADLINES

        Respondent, CESAR DUARTE, moves the Court to continue the Final

  Extradition Hearing and reset the briefing deadlines in this matter. In support, Mr.

  Duarte states:

        The Court recently entered an order denying the Government’s Motion to Set

  Consolidated Briefing. Order, ECF No. 35. In the Order, the Court noted that “the

  resolution of [the Motion to Dismiss] will narrow the focus of the [Final Extradition

  Hearing] . . . by addressing the statute of limitations defense as to those charges in

  advance.” Id. at 1-2. The Court also noted that the Final Extradition Hearing was

  still scheduled for November 10, 2020 and suggested that the parties confer and file a

  motion to continue recommending alternative dates for the hearing. Id. at 2. The

  parties have conferred but were unable to reach agreement on an alternative date for

  the Final Extradition Hearing and alternative deadlines for the associated briefing.

  Where the parties do otherwise agree on the relief requested in this motion is noted.

        In this Motion, Mr. Duarte proposes a schedule for the remaining briefing on the

  Motion to Dismiss and the Government’s Extradition Memorandum, as well as dates
Case 1:20-mc-22829-UNA Document 37 Entered on FLSD Docket 10/20/2020 Page 2 of 4




  for the hearing on the Motion to Dismiss and the Final Extradition Hearing. Mr.

  Duarte requests a one-week extension of the October 27, 2020 deadline for his Reply in

  Support of the Motion to Dismiss due to the need to consult with his Mexican law

  expert to counter the arguments and evidence advanced by the Government. 1 Mr.

  Duarte therefore requests that the Court set the deadline for him to file his Reply in

  Support of the Motion to Dismiss on November 3, 2020. After conferring and agreeing

  with the Government, subject to the Court’s schedule and availability, Mr. Duarte

  further requests that the Court set a hearing on the Motion to Dismiss on November

  12, 2020 or November 13, 2020.

         Mr. Duarte requests that the Court set the deadline for his response to the

  Government’s Extradition Memorandum after the Court decides the Motion to Dismiss:

   because the Motion to Dismiss seeks to dispose of the entire Extradition Complaint, it

  may obviate the need for further briefing and a Final Extradition Hearing in the first

  place. 2

         Mr. Duarte further proposes that the Court set the deadline for him to file his

  Response to the Government’s Extradition Memorandum fourteen (14) days following

  the Court’s order on Mr. Duarte’s Motion Dismiss.

         Mr. Duarte further proposes that the Government be required to file its Reply to

  Mr. Duarte’s Response to the Government’s Extradition Memorandum fourteen (14)


  1 The government does not object to this request.
  2 The Court stated in its opinion that “the statute of limitations is not raised as a bar to all charges

  pending against Respondent, and Respondent’s opposition to the extradition memorandum would not be
  avoided entirely even if he were to prevail on the Motion to Dismiss.” ECF No. 35 at 1. Mr. Duarte,
  however, respectfully submits that, while an earlier motion referred to a forthcoming motion asserting
  that 9 of 11 offenses are time-barred, the Court’s statement is inaccurate because he moved to dismiss
  the entire Extradition Complaint based on statute of limitations grounds. See generally ECF No. 29.
Case 1:20-mc-22829-UNA Document 37 Entered on FLSD Docket 10/20/2020 Page 3 of 4




  days following the filing of Mr. Duarte’s Response to the Government’s Extradition

  Memorandum. 3

         Mr. Duarte proposes that the Court schedule the Final Extradition Hearing on

  or about ten (10) days following the date on which the United States files its Reply

  Memorandum to Mr. Duarte’s Response to the Government’s Extradition

  Memorandum.

         In sum, Mr. Duarte requests to briefly extend the deadline for his Reply in

  Support of the Motion to Dismiss so that his Mexican law expert has sufficient time to

  analyze the Government’s arguments. He also requests that the remaining briefing

  relating to the Government’s Extradition Memorandum and the Final Extradition

  Hearing follow the Court’s order on the Motion to Dismiss the Extradition Complaint.

  The schedule which Mr. Duarte proposes is a reasonable one considering the

  procedural posture of the case and the circumstances.

         WHEREFORE, the Respondent, CESAR DUARTE, respectfully requests that

  the Court enter an order adopting the above-mentioned schedule and deadlines. A

  proposed order is attached.




  3 Mr. Duarte proposes fourteen (14) days because in conferring on this matter counsel for the
  Government indicated that he would want to that amount of time to file his reply memorandum.
Case 1:20-mc-22829-UNA Document 37 Entered on FLSD Docket 10/20/2020 Page 4 of 4




                            CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on October 20, 2020 a true and correct copy of the
  foregoing has been furnished electronically via CMCEF to all counsel of record.


                                  Respectfully submitted,

                                  BELL ROSQUETE REYES ESTEBAN, PLLC.
                                  999 Ponce De Leon Blvd.
                                  Suite 1120 - Penthouse
                                  Coral Gables, Florida 33134
                                  Telephone: (305) 570-1610
                                  Direct Line: (305) 570-1576
                                  Cellular:     (305) 781-8111
                                  Facsimile: (305) 570-1599
                                  Email:        hbell@brresq.com

                                  By: s/ Henry P. Bell
                                     HENRY P. BELL
                                     Fla. Bar No. 0090689
